Citation Nr: 0936749	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 until July 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board previously considered this appeal in December 2008 
and remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The Veteran submitted additional evidence at the April 2009 
Board hearing, including an October 2008 letter from a VA 
physician.  While the October 2008 letter was previously 
submitted in November 2008, this document had not previously 
been reviewed by the RO.  Significantly, however, the Veteran 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction in April 2009 and therefore 
referral to the RO of evidence received directly by the Board 
is not required. 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for 
hypertension, to include as secondary to PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the Veteran if any further 
action is required on his part.



FINDING OF FACT

The evidence demonstrates that it is likely that PTSD was 
incurred in service and is causally or etiologically related 
to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been approximated. 38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.384 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Additionally, as will be discussed in detail below, this is a 
case which involves an inservice sexual assault.  In personal 
assault cases, more particularized requirements are 
established regarding the notice and development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports.  38 C.F.R. § 3.304(f); see also 
Gallegos v. Peake, 22 Vet. App. 329 (2008); VA ADJUDICATION 
PROCEDURAL MANUAL M21-1MR, Part IV.  VA will not deny a PTSD 
claim based on inservice personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  
Additionally, VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2007, October 2007, 
April 2009 and June 2009 that fully addressed all notice 
elements.  The September 2007 letter specifically informed 
the Veteran of the evidence required to substantiate his 
claims and informed the Veteran of the evidence VA would seek 
to provide and the evidence the Veteran should seek to 
provide.  This letter also advised the Veteran of how VA 
assigns disability ratings and effective dates.  The 
September 2007 letter specifically advised the Veteran that 
he could substantiate his personal assault claim with 
alternative sources of evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained the service treatment records, 
service personnel records, VA outpatient treatment records 
and records from the Social Security Administration.  The 
Veteran submitted private medical records, treatment records 
from a private social worker and lay statements in support of 
his claim.  Additionally, the Veteran and his spouse provided 
testimony at an April 2009 Board hearing.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for psychiatric 
disability, including a panic disorder, agoraphobia, bipolar 
disorder and post traumatic stress disorder (PTSD) as a 
result of personal assault during service.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, including certain types of psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 
defines psychosis as brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder, not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder. 38 C.F.R. § 3.384.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

While the record reflects the Veteran has been diagnosed with 
several psychiatric disabilities, including bipolar disorder, 
panic disorder, anxiety disorder, agoraphobia and PTSD, the 
most recent October 2008 letter of a VA physician explained 
that in spite of the prior diagnoses, it was clear the 
Veteran had prolonged PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Additionally, the law provides that if a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Gallegos v. 
Peake, 22 Vet. App. 329 (2008).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any 
evidence, including alternate source evidence, to a medical 
or mental health professional for interpretation.  Bradford 
v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, 
for claims involving an inservice personal assault, after-
the-fact medical evidence can be used to establish a 
stressor. See Bradford v. Nicholson, 20 Vet. App. 200 (2006); 
Patton v. West, 12 Vet. App. 272, 278 (1999).

As noted above, the Veteran has a current diagnosis of PTSD.  
The remaining question is whether there is no evidence of 
combat service or corroborating evidence of an inservice 
stressor and evidence linking the diagnosed PTSD to the 
alleged stressors.

In this case, the Veteran has not contended and the record 
does not demonstrate that he engaged in combat.  Since the 
Board finds that the Veteran did not engage in combat with 
the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  

The Veteran, however, has related that he was drugged and 
raped while he was stationed at Lowry Air Force Base during 
service.  As noted above, in cases involving service 
connection for PTSD based upon personal assault, alternate 
source evidence and after-the-fact medical evidence can be 
used to corroborate an account of a stressor. See Patton v. 
West, 12 Vet. App. 272 (1999).  

The Veteran testified in April 2009 that he was uncertain of 
exactly how or where the sexual assault happened, but 
recalled waking up on a wood floor, half naked.  He explained 
he was ashamed and afraid of being discharged because of the 
assault so he never reported it or sought treatment for any 
injury at the time.  He further testified that he did not 
mention the assault until 1992 or 1993 and noted the first 
person he discussed it with was his Alcohol Anonymous sponsor 
during the fourth step of the 12 step recovery.  

Consistent with the Veteran's report of having kept the 
incident largely to himself, his service treatment records do 
not reflect specific psychiatric complaints or complaints 
regarding the alleged personal assault.  His service records 
do, however, show the Veteran was seen during service for 
situational stress in March 1976.  

Furthermore, lay statements of the Veteran's mother and 
Alcohol Anonymous sponsor lend credibility to his claim of a 
sexual assault.  See Caluza v. Brown, 7 Vet. App. 498, 510-
511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  
The Alcohol Anonymous sponsor indicated that he attended 
Alcohol Anonymous with the Veteran from 1991 until 1992.  He 
further explained that when the Veteran reached the forth 
step, which encouraged sharing personal and painful things 
from the past, the Veteran disclosed that he had been drugged 
and sexually assaulted while he was stationed at the Lowry 
Air Force Base in 1976.  The sponsor indicated it was clearly 
difficult for the Veteran to talk about and it was his 
understanding that the assault had deep far reaching negative 
effects.

A statement of the Veteran's mother indicated that the 
Veteran was discharged in the summer of 1976 and the family 
noticed the Veteran's behavior had changed.  Significantly, 
the Veteran began to isolate himself, sustained fainting 
episodes, and his grades declined.  The Veteran's mother 
explained that in 1993 the Veteran was extremely anxious, 
preoccupied and emotionally disabled.  At that time, he 
confided that had been assaulted at Lowry Air Force Base.  

Most significantly, medical professionals have determined 
that the personal assault the Veteran experienced is of the 
very nature of that contemplated in the regulations regarding 
service connection for PTSD based upon personal assault. 38 
C.F.R. § 3.304(f)(3).  For example, an October 2008 statement 
from a VA physician indicated the Veteran was being treated 
for PTSD from a sexual assault that the Veteran indicated 
occurred at Lowry Air Force Base in early 1976 while on 
active duty.  The Veteran experienced severe symptoms of the 
disorder that affected life very adversely and worsened other 
conditions.  The physician reported that the Veteran felt 
very ashamed and as was usual in these cases kept the secret 
to himself for many years.  

Similarly, the July 2007 statement of a licensed mental heath 
counselor (LMHC) related that she treated the Veteran since 
1993.  She explained that in 1993 the Veteran confided that 
he was sexually assaulted in 1976 when he was stationed at 
the Lowry Air Force Base.  At that time, he had persistent 
generalized anxiety, PTSD, agoraphobia and mood swings.  The 
Veteran indicated after the attack he used drugs and was 
arrested for smoking pot.  He related that he felt ashamed 
and kept the assault a secret.  She explained the Veteran's 
behavior was consistent with that of a sexually abused victim 
and related that the Veteran continued to be victimized 
throughout his adult life.  Another July 2007 VA mental 
health record reflected the Veteran related a history of 
sexual assault while in the Air Force.  He indicated he 
started using drugs and drinking and began having problems in 
the military.  He described having a breakdown but explained 
he feared seeking mental health treatment and did not report 
the rape.  He indicated that shortly after the assault he 
sustained a head injury and was hospitalized.  The impression 
was unstable mood, and the physician discussed mood behavior 
and substance abuse, probably followed the rape during 
service.  There was markedly impaired social and occupational 
functioning for decades.  The diagnoses were bipolar disorder 
and panic disorder; however, the physician also noted a 
differential diagnosis of "rule out PTSD from sexual 
trauma."  

In sum, the record includes consistent statements by the 
Veteran concerning the assault in retelling the stressor to 
family members, mental health providers and at the April 2009 
Board hearing, lay statements that lend credibility to the 
reported assault and the opinions of medical professionals 
that the Veteran's history and behavior was consistent with a 
prior sexual assault. Bradford v. Nicholson, 20 Vet. App. 200 
(2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  The 
Board also finds it significant that the Veteran reported the 
assault to obtain treatment, first to heal from alcohol 
addition and subsequently for mental health treatment.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, the Board finds that the evidence as a whole 
corroborates the Veteran's report of a sexual assault during 
service.  

The remaining element is a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  
The July 2007 statement of the private licensed mental health 
counselor and October 2008 statement of the VA physician 
clearly relate the current PTSD to the inservice sexual 
assault.  

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD as a result of an inservice personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.  


REMAND

A review of the record discloses further development is 
necessary prior to the adjudication of the Veteran's claim 
for service connection for hypertension.  

As set out above, the Board has granted service connection 
for PTSD.  A review of the record reflects that the Veteran 
has contended that his PTSD and the medications he takes for 
PTSD have caused his hypertension.  For example, in a 
February 2009 letter, the Veteran explained that the 
medications he takes for symptoms of PTSD can cause high 
blood pressure.  The Veteran indicated that he could bring 
independent evidence of the side effects of the PTSD 
medications.  Similarly, in a July 2003 medical record, the 
physician indicated that the Veteran believed his anxiety 
caused his hypertension.  

During the April 2009 Board hearing, the Veteran indicated 
that several medications he takes cause high blood pressure; 
however, the Veteran then indicated that from what he 
understands PTSD causes low blood pressure.  While this 
appears to reflect the Veteran was not claiming service 
connection on a secondary basis, given the other evidence of 
record, the Board finds that the issue of service connection 
on a secondary basis has been raised and should be properly 
adjudicated.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 
(Fed. Cir. 2009) (noting that the Board is obligated to 
consider direct and secondary service connection if raised by 
the record when a Veteran raised a basic issue of service 
connection); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(finding the Board is obligated to review all issues which 
are reasonably raised from a liberal reading of the 
appellant's substantive appeal, including all documents or 
oral testimony submitted prior to the Board decision).  

In this regard, the RO has never advised the Veteran of how 
to substantiate a claim for secondary service connection; nor 
has the RO considered such a claim on its merits.  
Significantly, as noted above, the Veteran indicated there 
were relevant medication printouts that may suggest a nexus 
between the hypertension and the PTSD.  The record does not 
contain any VA and/or private pharmacy records or other 
medication printouts.  These records are clearly relevant and 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for service connection for hypertension, 
including as secondary to the service-
connected PTSD.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  In doing so the 
RO/AMC should request the Veteran identify 
all pharmacies that filled his 
prescriptions for PTSD medications.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
hypertension.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to 

1) whether it is at least as likely 
as not (i.e. 50 percent probability) 
that the Veteran's service-connected 
PTSD, including medication taken for 
such disorder, caused the Veteran's 
hypertension; and 

2) If the service-connected PTSD did 
not cause hypertension, state 
whether it is at least as likely as 
not that the veteran's hypertension 
is aggravated by the veteran's 
service-connected PTSD, including 
medication taken for such disorder.  
If aggravation is found, the 
examiner should identify the 
baseline level of severity of 
hypertension, pointing to medical 
evidence before the onset of 
aggravation or the earliest medical 
evidence created at any time between 
the onset of aggravation and the 
current level of severity.  In 
addressing the aggravation question, 
the examiner should also identify 
any impairment which is due to the 
natural progression of the disease.  
A complete rationale for all 
opinions made should be provided.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO in light of the grant 
of service connection for PTSD and on the 
basis of any additional evidence received 
in support of the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


